



EXHIBIT 10-4




Company’s Form of Separation Letter & Release









--------------------------------------------------------------------------------






[On P&G Letterhead]




[DATE]


[EMPLOYEE NAME]
[EMPLOYEE ADDRESS]




RE:    Separation Letter & Release


Dear [ ]:


[ ] (“P&G”) is willing to assist you following your employment separation from
P&G in exchange for your agreement and compliance with the terms set forth
below.


Employment Separation Date:
Your last day of employment with P&G will be [ ], which will be your “Employment
Separation Date” for purposes of this letter.
Vacation:
You will receive payment for your accrued but unused vacation as of your
Employment Separation Date, which sum will be paid to you in accordance with P&G
policy and applicable laws.  You will not accrue any additional vacation
following your Employment Separation Date.
STAR Award
As of your Employment Separation Date, if you were otherwise eligible for a STAR
award and you worked at least 28 days (4 calendar weeks) during the fiscal year,
you will receive a pro-rated STAR award for the fiscal year. Your STAR award
will be pro-rated by dividing the number of calendar days during the fiscal year
from July 1 through your Employment Separation Date by 365. Your STAR award will
be paid in cash in the September (but no later than September 15th) immediately
following the end of the fiscal year in which your employment terminates with
P&G.
Separation Payment
[Optional]:
P&G will, within thirty (30) calendar days after you sign this letter, provide
you with a separation payment in the amount of $[ ] (“Separation Payment”)
(representing [ ] weeks of pay at your current salary), less applicable state
and federal withholdings and deductions, which sum will be paid in one lump sum
payment. The Separation Payment will be the only assistance P&G provides upon
your separation. Other resources may be available to you as a participant in
general compensation and benefit plans, which it will be your responsibility to
identify and make any necessary arrangements upon separation.


Amounts you owe to P&G as of your Last Day of Employment, including, but not
limited to, wage and/or benefit overpayments and unpaid loans, will also be
deducted from the Separation Payment.
Unemployment Compensation Benefits [Optional]:
Your Separation Payment will be allocated to the [ ] week period following your
Employment Separation Date.






--------------------------------------------------------------------------------





Special Retirement (“Rule of 70”) [Optional]:
P&G will agree to allow the “Rule of 70” to apply to you, but only for purposes
of eligibility for retiree health care benefits under the Procter & Gamble
Retiree Welfare Benefits Plan.  The Rule of 70 is a special eligibility rule for
retiree health care coverage (including medical, dental, and prescription drug
benefits) under the Procter & Gamble Retiree Welfare Benefits Plan that only
applies in specific circumstances.  The Rule of 70 will apply to you with
respect to health care coverage under the Procter & Gamble Retiree Welfare
Benefits Plan as long as that Plan continues to exist and as long as the Rule of
70 continues as an eligibility rule for coverage under that Plan.


For purposes of this paragraph only, the parties agree that your employment with
P&G ended on [ ], and that you were not terminated for cause.  The parties also
agree that at the time your employment with the Company ended, you were [ ]
years old and had [ ] years of service with the Company, making your full years
of age plus full years of service [ ], which is greater than 70.


To avoid confusion, other than establishing that the Rule of 70 applies to you
for purposes of retiree health care coverage under the Procter & Gamble Welfare
Benefits Plan, you are subject to the same terms and conditions of the Procter &
Gamble Welfare Benefits Plan, including but not limited to (1) coverage does not
begin until you enrolls in the Plan, and once enrolled coverage is only
prospective, (2) the monthly premiums required for coverage under the Plan must
be paid on time to avoid coverage from terminating, (3) you will become
ineligible for coverage under the Plan while you are employed by a direct
competitor of P&G (as determined by P&G’s Chief Human Resources Officer) in an
officer and/or director capacity (if you were at Band 5 or below at the time
your employment with the Company ended) or in any capacity (if you were at Band
6 or above at the time your employment with the Company ended), and (4) the
Company’s reservation of amendment and termination rights with respect to the
Plan.
Retention of Vested & Unvested Equity Awards [Optional]:
Your separation will be treated as a Special Separation for purposes of any
outstanding equity awards granted under the Procter & Gamble 2009 Stock and
Incentive Compensation Plan, the Procter & Gamble 2001 Stock and Incentive
Compensation Plan, the Procter & Gamble 1992 Stock Plan, or the Gillette Company
2004 Long-Term Incentive Plan and, as a result, you will retain the awards
subject to the original terms and conditions of the awards.  You will also
retain awards granted under the Procter & Gamble 2014 Stock & Incentive
Compensation Plan subject to the terms and conditions of those Awards.


This Separation Letter & Release does not alter the rights and obligations that
you may have under the Procter & Gamble 2014 Stock & Incentive Compensation
Plan, the Procter & Gamble 2009 Stock and Incentive Compensation Plan, the
Procter & Gamble 2001 Stock and Incentive Plan, the Procter & Gamble 1992 Stock
Plan, and the Gillette Company 2004 Long-Term Incentive Plan.






--------------------------------------------------------------------------------





Release of Claims - Including Employment Claims:
You hereby release P&G from any and all claims or rights you may have against
P&G. The term “P&G” includes The Procter & Gamble Company and any of its
present, former and future owners, parents, affiliates and subsidiaries, and its
and their directors, officers, shareholders, employees, agents, benefit plans,
trustees, fiduciaries, servants, representatives, predecessors, successors and
assigns. This release applies to claims about which you now know or may later
discover, and includes but is not limited to: (1) claims arising under the Age
Discrimination in Employment Act ("ADEA"), 29 U.S.C. § 621, et seq.; (2) claims
arising under any other federal, state or local law, regulation or ordinance or
other order that regulates the employment relationship and/or employee benefits;
and (3) claims arising out of or relating in any way to your employment with P&G
or the conclusion of that employment. This release does not apply to claims that
may arise after the date you sign this letter or that may not be released under
applicable law.


Governmental Agencies: Nothing in this Separation Letter & Release prohibits or
prevents you from filing a charge with or participating, testifying, or
assisting in any investigation, hearing, or other proceeding before the U.S.
Equal Employment Opportunity Commission, the National Labor Relations Board or a
similar agency enforcing federal, state or local anti-discrimination laws.
However, to the maximum extent permitted by law, you agree that if such an
administrative claim is made to such an anti-discrimination agency, you shall
not be entitled to recover any individual monetary relief or other individual
remedies.  Nothing in this Separation Letter & Release prohibits you from: (1)
reporting possible violations of federal law or regulations, including any
possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, the U.S. Congress, or any agency Inspector General; (2)
making any other disclosures that are protected under the whistleblower
provisions of federal law or regulations; or (3) otherwise fully participating
in any federal whistleblower programs, including but not limited to any such
programs managed by the U.S. Securities and Exchange Commission and/or the
Occupational Safety and Health Administration. You understand you do not need
the prior authorization from the Company to make any such reports or
disclosures, and you are not required to notify the Company that you have made
such reports or disclosures. Moreover, nothing in this Separation Letter &
Release prohibits or prevents you from receiving individual monetary awards or
other individual relief by virtue of participating in such federal whistleblower
programs.
Return of P&G Property:
You agree that by the date you sign this letter, you will return to P&G in good
condition all of its equipment, materials and information that were in your
possession, custody or control (including, but not limited to, computers,
phones, iPads, tablets files, documents, credit cards, keys and identification
badges). You further agree that you will provide your manager with all passwords
to P&G electronic communication and data systems before your Employment
Separation Date.
No Other Agreements:
Except as specifically set forth in this Paragraph (“No Other Agreements”), this
letter supersedes any prior written or oral agreements between P&G and you
concerning the termination of your employment and any benefits you might receive
following that event. This letter is neither a Negotiated Separation Agreement
under the Procter & Gamble Basic Separation Program nor an agreement under any
other separation program or plan sponsored by The Procter & Gamble Company or
any of its subsidiaries. This letter does not alter your rights and obligations
under the terms of the P&G Profit Sharing and Employee Stock Ownership Plan,
other retirement plans, the P&G Stock and Incentive Compensation Plan, and other
compensation plans.

To accept the terms set forth in this letter, please sign below. By signing
below, you acknowledge that you have read the entire letter, that you understand
it, and that you voluntarily accept its terms. You further agree that you
understand this is a legally binding agreement, that you have been advised to
consult with an attorney, that you have been given [ ] days to consider this
Separation Letter & Release and that you can revoke your acceptance within seven
days of your acceptance by providing written notification to your human
resources manager. Finally, you understand that (1) this Separation Letter &
Release includes the release of all claims and (2) you are waiving unknown
claims and are doing so intentionally and voluntarily.


Sincerely,
The Procter & Gamble Company
By: ________________________


Accepted and agreed to this _______ day of ___________, 20__.


_________________________________
[EMPLOYEE NAME]





